                 Case 20-10166-JTD             Doc 116        Filed 02/06/20        Page 1 of 6



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                           Chapter 11
LUCKY’S MARKET PARENT COMPANY,
LLC, et al.,1                                              Case No. 20-10166 (JTD)

                  Debtors.                                 (Jointly Administered)


                    NOTICE OF AGENDA OF MATTERS SCHEDULED
                 FOR HEARING ON FEBRUARY 10, 2020 AT 2:00 P.M. (ET)2

MATTERS GOING FORWARD

1.       Motion of Debtors for Entry of (I) an Order (A) Approving Bid Procedures in Connection
         with the Potential Sale of Certain of the Debtors' Assets, (B) Scheduling an Auction and
         Sale Hearing, (C) Approving the Form and Manner of Notice Thereof, (D) Authorizing
         the Debtors to Enter Into the Stalking Horse Agreement, (E) Approving Bid Protections,
         (F) Approving Procedures for the Assumption and Assignment of Contracts and Leases,
         and (G) Granting Related Relief; and (II) an Order (A) Approving the Sale of Certain of
         the Debtors' Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests, (B)
         Authorizing the Assumption and Assignment of Contracts and Leases, and (C) Granting
         Related Relief (Publix Super Markets, Inc.) [Docket No. 63; Filed: 1/30/2020]

         Objection Deadline:                At the hearing.

         Related Document(s):

                  a)      Declaration of Scott Moses in Support of the Debtors' Bidding Procedures
                          Motions [Docket No. 75; Filed: 1/31/2020]


1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Lucky’s Market Parent Company, LLC (2055), Lucky’s Farmers Market Holding Company, LLC
(5480), Lucky’s Market Operating Company, LLC (7064), LFM Stores LLC (3114), Lucky’s Farmers Market, LP
(0828), Lucky’s Farmers Market Resource Center, LLC (7711), Lucky’s Market Holding Company 2, LLC (0607),
Lucky’s Market GP 2, LLC (9335), Lucky’s Market 2, LP (8384), Lucky’s Market of Longmont, LLC (9789),
Lucky’s Farmers Market of Billings, LLC (8088), Lucky’s Farmers Markets of Columbus, LLC (3379), Lucky’s
Farmers Market of Rock Hill, LLC (3386), LFM Jackson, LLC (8300), Lucky’s Farmers Market of Ann Arbor, LLC
(4067), Lucky’s Market of Gainesville, LLC (7877), Lucky’s Market of Bloomington, LLC (3944), Lucky’s Market
of Plantation, LLC (4356), Lucky’s Market of Savannah, GA, LLC (1097), Lucky’s Market of Traverse, City, LLC
(2033), Lucky’s Market of Naples, FL, LLC (8700), and Sinoc, Inc. (0723).
2
  This hearing will be held before the Honorable John T. Dorsey at the United States Bankruptcy Court for the
District of Delaware, 824 N. Market Street, 5th Floor, Courtroom No. 5, Wilmington, Delaware 19801. Parties
wishing to participate in the hearing telephonically must make arrangement through CourtCall (866-582-6878) in
advance of the hearing.



72216402.1
                   Case 20-10166-JTD      Doc 116     Filed 02/06/20    Page 2 of 6



                   b)    Omnibus Notice of Bid Procedures Motions and Hearing Thereon [Docket
                         No. 91; Filed: 2/3/2020]

                   c)    Amended Declaration of Scott Moses in Support of the Debtors' Bidding
                         Procedures Motions [Docket No. 101; Filed: 2/4/2020]

         Response(s) Received:         Informal comments from the Office of the United States
                                       Trustee and the Official Committee of Unsecured Creditors

         Status:         The Debtors are in discussions with the Official Committee of Unsecured
                         Creditors regarding this matter. At this point in time, this matter will go
                         forward with respect to approval of bid procedures.

2.       Motion of Debtors for Entry of (I) an Order (A) Approving Bid Procedures in Connection
         with the Potential Sale of Certain of the Debtors' Assets, (B) Scheduling an Auction and
         Sale Hearing, (C) Approving the Form and Manner of Notice Thereof, (D) Authorizing
         the Debtors to Enter Into the Stalking Horse Agreement, (E) Approving Bid Protections,
         (F) Approving Procedures for the Assumption and Assignment of Contracts and Leases,
         and (G) Granting Related Relief; and (II) an Order (A) Approving the Sale of Certain of
         the Debtors' Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests,
         (B) Authorizing the Assumption and Assignment of Contracts and Leases, and (C)
         Granting Related Relief (ALDI INC.) [Docket No. 71; Filed: 1/31/2020]

         Objection Deadline:           At the hearing.

         Related Document(s):

                   a)    Declaration of Scott Moses in Support of the Debtors' Bidding Procedures
                         Motions [Docket No. 75; Filed: 1/31/2020]

                   b)    Omnibus Notice of Bid Procedures Motions and Hearing Thereon [Docket
                         No. 91; Filed: 2/3/2020]

                   c)    Amended Declaration of Scott Moses in Support of the Debtors' Bidding
                         Procedures Motions [Docket No. 101; Filed: 2/4/2020]

         Response(s) Received:         Informal comments from the Office of the United States
                                       Trustee and the Official Committee of Unsecured Creditors

         Status:         The Debtors are in discussions with the Official Committee of Unsecured
                         Creditors regarding this matter. At this point in time, this matter will go
                         forward with respect to approval of bid procedures.




                                                  2
72216402.1
                   Case 20-10166-JTD      Doc 116     Filed 02/06/20    Page 3 of 6



3.       Motion of Debtors for Entry of (I) an Order (A) Approving Bid Procedures in Connection
         with the Potential Sale of Certain of the Debtors' Assets, (B) Scheduling an Auction and
         Sale Hearing, (C) Approving the Form and Manner of Notice Thereof, (D) Authorizing
         the Debtors to Enter Into the Stalking Horse Agreement, (E) Approving Bid Protections,
         (F) Approving Procedures for the Assumption and Assignment of Contracts and Leases,
         and (G) Granting Related Relief; and (II) an Order (A) Approving the Sale of Certain of
         the Debtors' Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests,
         (B) Authorizing the Assumption and Assignment of Contracts and Leases, and (C)
         Granting Related Relief (Seabra Foods XIV, Inc.) [Docket No. 72; Filed: 1/31/2020]

         Objection Deadline:           At the hearing.

         Related Document(s):

                   a)    Declaration of Scott Moses in Support of the Debtors' Bidding Procedures
                         Motions [Docket No. 75; Filed: 1/31/2020]

                   b)    Omnibus Notice of Bid Procedures Motions and Hearing Thereon [Docket
                         No. 91; Filed: 2/3/2020]

                   c)    Amended Declaration of Scott Moses in Support of the Debtors' Bidding
                         Procedures Motions [Docket No. 101; Filed: 2/4/2020]

         Response(s) Received:         Informal comments from the Office of the United States
                                       Trustee and the Official Committee of Unsecured Creditors

         Status:         The Debtors are in discussions with the Official Committee of Unsecured
                         Creditors regarding this matter. At this point in time, this matter will go
                         forward with respect to approval of bid procedures.

4.       Motion of Debtors for Entry of (I) an Order (A) Approving Bid Procedures in Connection
         with the Potential Sale of Certain of the Debtors' Assets, (B) Scheduling an Auction and
         Sale Hearing, (C) Approving the Form and Manner of Notice Thereof, (D) Authorizing
         the Debtors to Enter Into the Stalking Horse Agreement, (E) Approving Bid Protections,
         (F) Approving Procedures for the Assumption and Assignment of Contracts and Leases,
         and (G) Granting Related Relief; and (II) an Order (A) Approving the Sale of Certain of
         the Debtors' Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests, (B)
         Authorizing the Assumption and Assignment of Contracts and Leases, and (C) Granting
         Related Relief (LM Acquisition Co. LLC) [Docket No. 73; Filed: 1/31/2020]

         Objection Deadline:           At the hearing.

         Related Document(s):

                   a)    Declaration of Scott Moses in Support of the Debtors' Bidding Procedures
                         Motions [Docket No. 75; Filed: 1/31/2020]



                                                  3
72216402.1
                   Case 20-10166-JTD     Doc 116     Filed 02/06/20    Page 4 of 6



                   b)    Omnibus Notice of Bid Procedures Motions and Hearing Thereon [Docket
                         No. 91; Filed: 2/3/2020]

                   c)    Notice of Filing of Amended and Restated Exhibit A to Motion of Debtors
                         for Entry of (I) an Order (A) Approving Bid Procedures in Connection
                         with the Potential Sale of Certain of the Debtors' Assets, (B) Scheduling
                         an Auction and Sale Hearing, (C) Approving the Form and Manner of
                         Notice Thereof, (D) Authorizing the Debtors to Enter Into the Stalking
                         Horse Agreement, (E) Approving Bid Protections, (F) Approving
                         Procedures for the Assumption and Assignment of Contracts and Leases,
                         and (G) Granting Related Relief; and (II) an Order (A) Approving the Sale
                         of Certain of the Debtors' Assets Free and Clear of All Liens, Claims,
                         Encumbrances, and Interests, (B) Authorizing the Assumption and
                         Assignment of Contracts and Leases, and (C) Granting Related Relief
                         (LM Acquisition Co. LLC) [Docket No. 99; Filed: 2/4/2020]

                   d)    Amended Declaration of Scott Moses in Support of the Debtors' Bidding
                         Procedures Motions [Docket No. 101; Filed: 2/4/2020]

         Response(s) Received:         Informal comments from the Office of the United States
                                       Trustee and the Official Committee of Unsecured Creditors

         Status:         The Debtors are in discussions with the Official Committee of Unsecured
                         Creditors regarding this matter. Pending Court approval of the Debtors’
                         motion to shorten notice on this matter, this matter will go forward with
                         respect to approval of bid procedures.

5.       Motion of Debtors for Entry of (I) an Order (A) Approving Bid Procedures in Connection
         with the Potential Sale of Certain of the Debtors' Assets, (B) Scheduling an Auction and
         Sale Hearing, (C) Approving the Form and Manner of Notice Thereof, (D) Authorizing
         the Debtors to Enter Into the Stalking Horse Agreement, (E) Approving Bid Protections,
         (F) Approving Procedures for the Assumption and Assignment of Contracts and Leases,
         and (G) Granting Related Relief; and (II) an Order (A) Approving the Sale of Certain of
         the Debtors' Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests, (B)
         Authorizing the Assumption and Assignment of Contracts and Leases, and (C) Granting
         Related Relief (Winn-Dixie Store, Inc.) [Docket No. 97; Filed: 2/4/2020]

         Objection Deadline:           At the hearing.

         Related Document(s):

                   a)    Second Motion of Debtors to Shorten Notice for the Hearing on the
                         Motions of Debtors for Entry of (I) an Order (A) Approving Bid
                         Procedures in Connection with the Potential Sale of Certain of the
                         Debtors' Assets, (B) Scheduling an Auction and Sale Hearing, (C)
                         Approving the Form and Manner of Notice Thereof, (D) Authorizing the
                         Debtors to Enter Into the Stalking Horse Agreement, (E) Approving Bid
                         Protections, (F) Approving Procedures for the Assumption and

                                                 4
72216402.1
                   Case 20-10166-JTD     Doc 116     Filed 02/06/20    Page 5 of 6



                         Assignment of Contracts and Leases, and (G) Granting Related Relief; and
                         (II) an Order (A) Approving the Sale of Certain of the Debtors' Assets
                         Free and Clear of All Liens, Claims, Encumbrances, and Interests, (B)
                         Authorizing the Assumption and Assignment of Contracts and Leases, and
                         (C) Granting Related Relief [Docket No. 100; Filed: 2/4/2020]

                   b)    Amended Declaration of Scott Moses in Support of the Debtors' Bidding
                         Procedures Motions [Docket No. 101; Filed: 2/4/2020]

         Response(s) Received:         Informal comments from the Office of the United States
                                       Trustee and the Official Committee of Unsecured Creditors

         Status:         The Debtors are in discussions with the Official Committee of Unsecured
                         Creditors regarding this matter. Pending Court approval of the Debtors’
                         motion to shorten notice on this matter, this matter will go forward with
                         respect to approval of bid procedures.

6.       Motion of Debtors for Entry of (I) an Order (A) Approving Bid Procedures in Connection
         with the Potential Sale of Certain of the Debtors' Assets, (B) Scheduling an Auction and
         Sale Hearing, (C) Approving the Form and Manner of Notice Thereof, (D) Authorizing
         the Debtors to Enter Into the Stalking Horse Agreement, (E) Approving Bid Protections,
         (F) Approving Procedures for the Assumption and Assignment of Contracts and Leases,
         and (G) Granting Related Relief; and (II) an Order (A) Approving the Sale of Certain of
         the Debtors' Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests, (B)
         Authorizing the Assumption and Assignment of Contracts and Leases, and (C) Granting
         Related Relief (Carlos Alvarez) [Docket No. 98; Filed: 2/4/2020]

         Objection Deadline:           At the hearing.

         Related Document(s):

                   a)    Second Motion of Debtors to Shorten Notice for the Hearing on the
                         Motions of Debtors for Entry of (I) an Order (A) Approving Bid
                         Procedures in Connection with the Potential Sale of Certain of the
                         Debtors' Assets, (B) Scheduling an Auction and Sale Hearing, (C)
                         Approving the Form and Manner of Notice Thereof, (D) Authorizing the
                         Debtors to Enter Into the Stalking Horse Agreement, (E) Approving Bid
                         Protections, (F) Approving Procedures for the Assumption and
                         Assignment of Contracts and Leases, and (G) Granting Related Relief; and
                         (II) an Order (A) Approving the Sale of Certain of the Debtors' Assets
                         Free and Clear of All Liens, Claims, Encumbrances, and Interests, (B)
                         Authorizing the Assumption and Assignment of Contracts and Leases, and
                         (C) Granting Related Relief [Docket No. 100; Filed: 2/4/2020]

                   b)    Amended Declaration of Scott Moses in Support of the Debtors' Bidding
                         Procedures Motions [Docket No. 101; Filed: 2/4/2020]



                                                 5
72216402.1
                   Case 20-10166-JTD     Doc 116      Filed 02/06/20    Page 6 of 6



         Response(s) Received:         Informal comments from the Office of the United States
                                       Trustee and the Official Committee of Unsecured Creditors

         Status:         The Debtors are in discussions with the Official Committee of Unsecured
                         Creditors regarding this matter. Pending Court approval of the Debtors’
                         motion to shorten notice on this matter, this matter will go forward with
                         respect to approval of bid procedures.

Dated: February 6, 2020                              Respectfully submitted,
       Wilmington, Delaware
                                                     POLSINELLI PC

                                                      /s/ Christopher A. Ward
                                                     Christopher A. Ward (Del. Bar No. 3877)
                                                     222 Delaware Avenue, Suite 1101
                                                     Wilmington, Delaware 19801
                                                     Telephone: (302) 252-0920
                                                     Facsimile: (302) 252-0921
                                                     cward@polsinelli.com

                                                     -and-

                                                     Liz Boydston (Admitted Pro Hac Vice)
                                                     2950 N. Harwood, Suite 2100
                                                     Dallas, TX 75201
                                                     Telephone: (214) 661-5557
                                                     lboydston@polsinelli.com

                                                     Proposed Counsel to the Debtors and
                                                     Debtors in Possession




                                                 6
72216402.1
